Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The text matter in Fig. 3A is difficult to read.
Regarding Fig. 3A, the meaning of the term “CTLD” (or “CTLO”) is unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 2 of claim 15, “main” should be inserted before “jacking frame”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 21, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not provide a written description of a surface for “mechanically contacting” the section of pipe.  Instead, the specification and drawings describe abutting contact between a surface and the section of pipe.  Claim 24 contains a similar error.
Regarding claim 11, the specification does not provide a written description of the main jacking frame “mechanically contacting” the section of pipe.  Instead, the specification and drawings describe 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the static hydraulic force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the hydraulic force”, as best understood.  
Claim 11 recites the limitation "the static hydraulic force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitation "the static hydraulic force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the hydraulic force”, as best understood.  
Claim 25 recites the limitation "the static hydraulic force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 - 21, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,539,254. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘254 patent recites all of the limitations recited in claims 1 and 24 of the present application except a surface for “mechanically contacting/coupling to” the section of pipe.  Claim 1 of the ‘254 recites a surface for “directly contacting” the section of pipe, which is functionally equivalent to the “mechanically contacting/coupling to” as recited in claims 1 and 24 of the present application.  Additionally, Examiner notes that, as discussed above, the present application discloses abutting contact, rather than mechanical contact, between a surface and a section of pipe, and “abutting contacting/coupling to” would obviously require “directly contacting” as recited in claim 1 of the ‘254.
Claim 11 of the ‘254 patent recites all of the limitations recited in claims 11 and 25 of the present application except the main jacking frame “mechanically contacting/coupling to” to the section of pipe.  Claim 11 of the ‘254 recites the main jacking frame “directly contacting” the section of pipe, which is functionally equivalent to the “mechanically contacting/coupling to” as recited in claims 11 and 25 of the present application.  Additionally, Examiner notes that, as discussed above, the present application discloses abutting contact, rather than mechanical contact, between the main jacking frame and a section of pipe, and “abutting contacting/coupling to” would obviously require “directly contacting” as recited in claim 11 of the ‘254.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 - 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bachand et al. (US 2016/0333642) in view of Verkyk (US 6,652,190) and Durham (US 4,553,612).
Regarding claim 1, Bachand discloses a system for installing pipe underground, the system comprising: a main jacking frame (carriage 16) coupled to the rammer (hammer 20), the main jacking frame including a surface (surface of pipe adapter 22 adjacent an end of pipe 24) for contacting and compressing the section of pipe (24); one or more hydraulic jacks (hydraulic cylinders 36) coupled to the main jacking frame and configured to provide a hydraulic force to the section of pipe; and a set of tracks (rails 12) coupled to the main jacking frame, the set of tracks permitting the main jacking frame to slide in a longitudinal direction (Figs. 2 - 4; paragraphs 0033 - 0038). Bachand fails to disclose a pneumatic rammer configured to provide a percussive force to a section of pipe; and the surface of 
Regarding claim 8, Bachand in view of Verkyk and Durham discloses all of the claim limitations except the pneumatic rammer is a high frequency rammer from 160 to 580 blows per minute. Verkyk teaches a pneumatic rammer as discussed above and it is well known to use high frequency pneumatic rammers to push a pipe into the ground. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed 
Regarding claim 9, Bachand is silent regarding the material of which the pipe is composed. Verkyk teaches an apparatus for installing a steel pipe underground (col. 4, lines 33 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipe as disclosed by Bachand with the steel material as taught by Verkyk as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 10, Bachand fails to disclose the section of pipe has a diameter of 72 inches or less. Verkyk teaches a pipe casing that exceeds 70 inches (col. 9, lines 2 - 3) which would include pipe diameters of 72 inches or less. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the section of pipe as disclosed by Bachand with the pipe diameter as taught by Verkyk as a design consideration within the skill of the art.  Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).
Regarding claim 24, Bachand discloses a system for installing pipe underground, the system comprising: a main jacking frame (carriage 16) coupled to the rammer (hammer 20), the main jacking frame including a surface (surface of pipe adapter 22 adjacent an end of pipe 24) for coupling to and compressing the section of pipe (24); one or more hydraulic jacks (hydraulic cylinders 36) coupled to the main jacking frame and configured to provide a hydraulic force to the section of pipe; and a set of tracks (rails 12) coupled to the main jacking frame, the set of tracks permitting the main jacking frame to slide .

s 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bachand et al. in view of Verkyk and Durham as applied to claims 1 and 11 above, and further in view of Bullock et al. (US 2017/0342776).
Regarding claim 2, Bachand in view of Verkyk and Durham discloses all of the claim limitations except a soil-clearing system having a base frame coupled to the set of tracks, the soil-clearing system configured to extract dirt from inside the section of pipe during underground installation of the section of pipe, the base frame slideable over the set of tracks independent of the main jacking frame. Bullock teaches a soil-clearing system having a base frame (frame of motor 20) coupled to the set of tracks (18), the soil-clearing system configured to extract dirt from inside the section of pipe during underground installation of the section of pipe (32), the base frame slideable over the set of tracks independent of the main jacking frame (24) (paragraph 0021 states that shaft 46 of auger 40 and casing 32 may be advanced or retracted independently of one another) (Figs. 1 and 2; paragraphs 0017 - 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the soil-clearing system as taught by Bullock to remove drill cuttings from the borehole as the pipe is being installed underground.
Regarding claim 3, Bachand in view of Verkyk and Durham discloses all of the claim limitations except the soil-clearing system includes a rod-auger assembly driven by a hydraulic motor or another rotating actuator to drag dirt during operation. Bullock teaches the soil-clearing system includes a rod-auger assembly (shaft 46; auger 40) driven by a rotating actuator (motor 20) to drag dirt during operation (Figs. 1 and 2; paragraphs 0017 - 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the soil-clearing system as taught by Bullock to remove drill cuttings from the borehole as the pipe is being installed underground.
.

Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bachand et al. in view of Verkyk, Durham, and Bullock et al. as applied to claim 2 above, and further in view of Yoshida et al. (US 4,691,788).
Regarding claim 5, Bachand in view of Verkyk and Durham discloses all of the claim limitations except the soil-clearing system includes at least one clearing rod, at least one auger section attached to the at least one clearing rod, and an axially displaceable rail- mounted frame attached to the at least one clearing rod, the rail-mounted frame carrying a hydraulic motor. Bullock teaches the soil-clearing system includes at least one clearing rod (46), at least one auger section (40) attached to the at least one clearing rod, and an axially displaceable rail- mounted frame (frame of motor 20) attached to the at least one clearing rod, the rail-mounted frame carrying a motor (20) (Figs. 1 and 2; paragraphs 0017 - 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the soil-clearing system as taught by Bullock to remove drill cuttings from the borehole as the pipe is being installed underground. Bullock fails to teach the motor is a hydraulic motor. Yoshida teaches a hydraulic motor (84) for moving an auger (col. 9, lines 15 - 26). Examiner takes the position that the type of motor lacks 
Regarding claim 6, Bachand fails to disclose the rail-mounted frame moves forward and backward along the longitudinal direction by means of at least one hydraulic cylinder acting between the rail-mounted frame and a locking system. Bullock teaches the rail-mounted frame (20) moves forward and backward along the longitudinal direction by means of at least one actuator acting between the rail-mounted frame and a locking system (rear end of carriage 16; lateral plate connecting the rear ends of tracks 18) (Fig. 1). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the rail-mounted frame and locking system as taught by Bullock to remove drill cuttings from the borehole as the pipe is being installed underground. Bullock is silent regarding the specific type of actuator. Bachand teaches an actuator comprising hydraulic cylinders (36) (paragraph 0038). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the actuating means that moves the rail-mounted frame along the longitudinal direction of the tracks with the hydraulic cylinders as disclosed by Bachand as a design consideration within the skill of the art.
Regarding claim 7, Bachand fails to disclose the at least one clearing rod, the at least one auger section, and the axially displaceable rail-mounted frame are configured to extract dirt from sequential sections of pipe. Bullock teaches the at least one clearing rod (46), the at least one auger section (40), and the axially displaceable rail-mounted frame (frame of motor 20) are configured to extract dirt from sequential sections of pipe (Figs. 1 and 2; paragraphs 0017 - 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/20/2021